DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 16, 17, 20, 21, 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of Smith et al. (2018/0357460).

Regarding claim 1, Bergsell teaches an electronic device, comprising: a touch sensitive surface (a touch screen 24; Fig 2) comprising a first area (para [0041] area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2), wherein the first area comprises a second area (para [0041] a plurality of fingerprint readers 26a, 26b, 26c, 26d that are disposed at separated locations within the area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2), and wherein the second area is smaller than the first area (as it can be seen each of the area 26a, 26b, 26c and 26d, either individually or collectively together is smaller than the area 36; Fig 2); a touch sensing arrangement (32; Fig 2) coupled to the first area (Fig 2), wherein the second area is determined based on a first output from the touch sensing arrangement (para [0048] The first phase, which occurs as the user activates the user input 30, is a scanning or detecting phase during which the user's finger 48 is scanned and data is collected with the light sensors 49. Detecting the user fingerprint may include detecting the user fingerprint within the area of the user input 30 or within the area 36 of the touch screen 24, depending on the configuration of the fingerprint reader 26.); a fingerprint recognition arrangement (para [0041] Each of the plurality of fingerprint readers 26a, 26b, 26c, 26d may correspond to a user input and each fingerprint reader 26a, 26b, 26c, 26d may be coupled to the processor 32. The fingerprint readers 26a, 26b, 26c, 26d may be disposed along a plane of the corresponding user input such that fingerprint detection occurs instantaneously with activation of the user input.) coupled to the second area, wherein the fingerprint recognition arrangement comprises readout circuitry (32; Fig 2) covering the second area; and a plurality of illuminators (para [0052]: one of more pixels 45; Fig 7) coupled to the touch sensitive surface and corresponding to the first area (Fig 2; Fig 7; para [0047]: At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. para [0053] the pixels that are illuminated for the scanning phase may include all pixels in the predetermined area 47 disposed below the user input 30. Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase.).
Bergsell fails to teach wherein the illuminators do not comprise pixels of a display of the electronic device; as claimed.
para [0004] According to an embodiment, an optical sensing system is provided that includes a display substrate, a plurality of display elements, e.g., for displaying visible images, a sensor light source for illuminating a sensing region, wherein the sensor light source is separate from the plurality of display elements, and a detector for detecting light from the sensing region. In certain aspects, the plurality of display elements comprises a color filter, a liquid crystal material disposed between the display substrate and the color filter, and a backlight disposed under the display substrate. In certain aspects, the sensor light source comprises a light emitting diode (LED) disposed over the display substrate, or under the display substrate, or in the display substrate. In certain aspects, the sensor light source comprises a light emitting diode (LED) disposed in an opaque region of an active area of the display substrate. In certain aspects, the optical sensing system further includes a dummy pattern disposed over the backlight, the dummy pattern comprising a plurality of light blocking features disposed between the backlight and the display substrate. In certain aspects, the sensor light source comprises a micro LED arranged in a cluster of multiple micro LEDs. In certain aspects, a width of the sensor light source or a width of a cluster containing the sensor light source is configured to emit light around a shadowing feature disposed in an illumination path between the sensor light source and the sensing region. Claim 1: An optical sensing system, comprising: a display substrate; a plurality of display elements; a sensor light source for illuminating a sensing region, wherein the sensor light source is separate from the plurality of display elements, and wherein the sensor light source is disposed under the display substrate; and a detector for detecting light from the sensing region.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell with the teachings of Smith, because this will result in light source used that is significantly brighter than the light from surrounding display light from display images, allowing the optical sensor signal to be strong enough to be discriminated from a noisy background caused by display, thus improving fingerprint detection.

Regarding claim 7, Bergsell teaches the electronic device of claim 1, wherein at least one illuminator is configured to activate based on a third output (Note: claimed “third output” is interpreted as any signal generated as a result of detecting user input/touch) from the touch sensing arrangement (para [0046] During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49.).

Regarding claim 8, Bergsell teaches the electronic device of claim 1, wherein the fingerprint recognition arrangement further comprises an image processing resource (processor 32; Fig 2) coupled to the readout circuitry and configured to: receive an input from the readout circuitry (Fig 2) and perform fingerprint recognition processing based on the input (para [0042] The fingerprint reader 126 is coupled to the processor 32 for comparing the user fingerprint against the authorized fingerprint and executing the function associated with the user input, upon authentication of the user fingerprint).

Regarding claim 9, Bergsell teaches a method of processing fingerprint recognition for an electronic device (Fig 2) with a touch sensitive surface (a touch screen 24; Fig 2), comprising: detecting, by a touch sensing arrangement (32; Fig 2), at least one finger touching the touch sensitive surface (para [0047] At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation), wherein the touch sensing arrangement associated with a first area (para [0041] area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2) within the touch sensitive surface; scanning (para [0047] At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. If the scan provides data corresponding to a fingerprint the method moves to block 54), by a fingerprint recognition arrangement (32; Fig 2), a second area (para [0041] a plurality of fingerprint readers 26a, 26b, 26c, 26d that are disposed at separated locations within the area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2) within the first area for fingerprint recognition of the at least one finger (para [0047] Next at block 52 a user, wishing to execute the function, activates the user input 30, which may be in the form of a touch cell or button, by placing the user's finger 48 on the user input 30. At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. If the scan provides data corresponding to a fingerprint the method moves to block 54, while if the scan does not provide data corresponding to a fingerprint the method moves to block 56. Blocks 54 and 56 are described below), wherein the second area is determined based on a first output from the touch sensing arrangement (Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase), wherein the fingerprint recognition arrangement comprises readout circuitry (32; Fig 2) covering the second area, and wherein the second area is smaller than the first area (as it can be seen each of the area 26a, 26b, 26c and 26d, either individually or collectively together is smaller than the area 36; Fig 2); and activating at least one illuminator from a plurality of illuminators (para [0052]: one of more pixels 45; Fig 7) based on a second output from the touch sensing arrangement, wherein the illuminators correspond to the first area (para [0046] Some of the pixels 45 may be associated with a predetermined area 47 disposed below a user input 30 on the user interface 28. During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49. para [0053] the pixels that are illuminated for the scanning phase may include all pixels in the predetermined area 47 disposed below the user input 30. Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase.).

Smith teaches an electronic device comprising a plurality of illuminators wherein the illuminators do not comprise pixels of a display of the electronic device (para [0004] According to an embodiment, an optical sensing system is provided that includes a display substrate, a plurality of display elements, e.g., for displaying visible images, a sensor light source for illuminating a sensing region, wherein the sensor light source is separate from the plurality of display elements, and a detector for detecting light from the sensing region. In certain aspects, the plurality of display elements comprises a color filter, a liquid crystal material disposed between the display substrate and the color filter, and a backlight disposed under the display substrate. In certain aspects, the sensor light source comprises a light emitting diode (LED) disposed over the display substrate, or under the display substrate, or in the display substrate. In certain aspects, the sensor light source comprises a light emitting diode (LED) disposed in an opaque region of an active area of the display substrate. In certain aspects, the optical sensing system further includes a dummy pattern disposed over the backlight, the dummy pattern comprising a plurality of light blocking features disposed between the backlight and the display substrate. In certain aspects, the sensor light source comprises a micro LED arranged in a cluster of multiple micro LEDs. In certain aspects, a width of the sensor light source or a width of a cluster containing the sensor light source is configured to emit light around a shadowing feature disposed in an illumination path between the sensor light source and the sensing region. Claim 1: An optical sensing system, comprising: a display substrate; a plurality of display elements; a sensor light source for illuminating a sensing region, wherein the sensor light source is separate from the plurality of display elements, and wherein the sensor light source is disposed under the display substrate; and a detector for detecting light from the sensing region.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell with the teachings of Smith, because this will result in light source used that is significantly brighter than the light from surrounding display light from display images, allowing the optical sensor signal to be strong enough to be discriminated from a noisy background caused by display, thus improving fingerprint detection.

Regarding claim 16, Bergsell teaches the method of claim 9, wherein the at least one illuminator is located in the second area (para [0046] Some of the pixels 45 may be associated with a predetermined area 47 disposed below a user input 30 on the user interface 28.).

Regarding claim 17, Bergsell teaches the method of claim 9, wherein the at least one illuminator is located proximate to the second area (para [0046] During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49).

para [0059] The operating system 60, the applications 62, and stored data 64 (e.g., data associated with the operating system 60, the applications 62, and user files), are stored on a memory 66. The operating system 60 and applications 62 are embodied in the form of executable logic routines (e.g., lines of code, software programs, etc.) that are stored on a non-transitory computer readable medium (e.g., the memory 66) of the electronic device 20 and are executed by the control circuit 58. The described fingerprint scanning and user authentication operations may be thought of as a method that is carried out by the electronic device 20. Para [0060] The processor 32 of the control circuit 58 may be a central processing unit (CPU), microcontroller, or microprocessor. The processor 32 executes code stored in a memory (not shown) within the control circuit 58 and/or in a separate memory, such as the memory 66, in order to carry out operation of the electronic device 20. The memory 66 may be, for example, one or more of a buffer, a flash memory, a hard drive, a removable media, a volatile memory, a non-volatile memory, a random access memory (RAM), or other suitable device. In a typical arrangement, the memory 66 includes a non-volatile memory for long term data storage and a volatile memory that functions as system memory for the control circuit 58. The memory 66 may exchange data with the control circuit 58 over a data bus. Accompanying control lines and an address bus between the memory 66 and the control circuit 58 also may be present. The memory 66 is considered a non-transitory computer readable medium.), cause an apparatus to perform the method as explained for claim 9 above.

Regarding claims 21 and 22, which are similar in scope to claims 16 and 17, therefore claims 21 and 22 are rejected same as claims 16 and 17, as explained above.

Regarding claims 26 and 27, which are similar in scope to claims 16 and 17, therefore claims 26 and 27 are rejected same as claims 16 and 17, as explained above.

Claims 3, 4, 18, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of Smith et al. (2018/0357460) as applied to claims 1, 9 and 20  above, and further in view of Shi et al. (2013/0287274).

Regarding claim 3, Bergsell and Smith teaches the electronic device of claim 1, wherein the fingerprint recognition arrangement as explained for claim 1 above.
Bergsell and Smith fails to teaches further comprises scanning circuitry coupled to the readout circuitry and corresponding to the second area; as claimed.
Shi teaches an electronic device comprising a fingerprint recognition arrangement (Fig 1) further comprises scanning circuitry (para [0004] a multi-resolution scanline driver circuitry) coupled to a readout circuitry (para [0004] a readout circuitry) and corresponding to a second area (each transparent sensing capacitor; Fig 2 ).


Regarding claim 4, Bergsell teaches the electronic device wherein the readout circuitry is configured to: output image based to an image processing resource (para [0042] The fingerprint reader 126 is coupled to the processor 32 (= claimed an image processing resource) (Note: any circuit performing the claimed function will read on the claim, which in this instance is processor of prior art Bergsell) for comparing the user fingerprint against the authorized fingerprint and executing the function associated with the user input, upon authentication of the user fingerprint.).
Bergsell and Smith fails to teach wherein the readout circuitry is configured to: receive a sub-matrix from the scanning circuitry; and output a sub image based on the sub-matrix to an image processing resource; as claimed.
Shi teaches the electronic device, wherein the readout circuitry is configured to: receive a sub-matrix from the scanning circuitry (para [0031] A capacitive sensing cell can be selected by the scanline driver circuitry, and/or the column driver circuitry. Its sensing output can be transmitted over a data line or column line. The sensing output can be amplified and then converted into digital signal by a comparator or an analog-to-digital converter); and output a sub image based on the sub-matrix to an image processing resource (para [0030] The readout circuitry couples with the transparent touch -fingerprint capacitive sensing array. The readout circuitry can transmit digital or analog sensing output of selected capacitive sensing cells. para [0080] In further embodiment, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can first detect touch location using reduced sampling resolution. Then the transparent touch -fingerprint apparatus or touch -fingerprint controller can select and/or activate the scanlines and/or columns that cover the touch location to capture one or multiple fingerprint images. Para [0078] Furthermore, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can use higher scanline resolution and/or column resolution for capturing fingerprint images.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell and Smith with the teachings of Shi because this will result in sensing cell subsampling to detect touch locations. With reduced scanline resolution or column resolution, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can detect touch locations using output from fewer capacitive sensing cells (Shi: para [0119]).

Regarding claim 18, Bergsell and Smith teaches the method of claim 9, as explained for claim 9 above.
Bergsell and Smith fails to teaches further comprises scanning circuitry corresponding to the second area; as claimed.
Fig 1) further comprises scanning circuitry (para [0004] a multi-resolution scanline driver circuitry) coupled to a readout circuitry (para [0004] a readout circuitry) and corresponding to a second area (each transparent sensing capacitor; Fig 2 ).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell and Smith with the teachings of Shi because this will result in sensing cell subsampling to detect touch locations. With reduced scanline resolution or column resolution, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can detect touch locations using output from fewer capacitive sensing cells (Shi: para [0119]).

Regarding claim 19, which is similar in scope to claim 4, therefore claim 19 is rejected same as claim 4, as explained above.

Regarding claims 24 and 25, which are similar in scope to claims 18 and 19, therefore claims 24 and 25 are rejected same as claims 18 and 19, as explained above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of Smith et al. (2018/0357460) as applied to claims 1  above, and further in view of Shi et al. (2013/0287274) as applied to claims 3  above, and further in view of Lee (2013/0215049).


Bergsell, Smith and Shi fails to teach, wherein the scanning circuitry is configured to activate a plurality of switches based on a second output from the touch sensing arrangement to obtain activated switches, and wherein the activated switches correspond to the second area; as claimed.
Lee teaches an electronic device comprising a scanning circuitry (580; Fig 10), wherein the scanning circuitry is configured to activate a plurality of switches (a first switching unit 583; Fig 10) based on a second output from a touch sensing arrangement to obtain activated switches (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position (= claimed a second output) of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.), and wherein the activated switches correspond to the second area (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell, Smith and Shi with the teachings of Lee because performing such limited scan of a small portion will thereby result in reducing power consumption (Lee: para [0120]).

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of Smith et al. (2018/0357460) as applied to claims 9 and 20 above, and further in view of Lee (2013/0215049).

Regarding claim 12, Bergsell and Smith teaches the method as explained for claim 9 above.
Bergsell and Smith fails to teach further comprising activating a plurality of switches based on a third output from the touch sensing arrangement to obtain activated switches, wherein the activated switches correspond to the second area; as claimed.
Lee teaches a method of operating a touch panel comprising activating a plurality of switches (a first switching unit 583; Fig 10) based on a third output from the touch sensing arrangement to obtain activated switches (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position (= claimed a second output) of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.), wherein the activated switches correspond to the second area (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Bergsell and Smith with the teachings of Lee because performing such limited scan of a small portion will thereby result in reducing power consumption (Lee: para [0120]).

Regarding claim 23, which is similar in scope to claim 12, therefore claim 23 is rejected same as claim 12, as explained above.

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Remarks on page 10-12 are directed towards amended claim limitations which were not presented earlier. These claim amendments changes the scope of the claims which required further consideration and updated search. Now treating these amended claim limitation on merits, newly cited prior art Smith, as explained above, teaches the amended claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623